Citation Nr: 0917510	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-13 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than March 30, 
1994, for the grant of service connection for posttraumatic 
stress disorder (PTSD), to include the issue of whether the 
September 1994 rating decision that granted service 
connection was clearly and unmistakably erroneous in 
assigning an effective date of March 30, 1994.

2.  Entitlement to an increased rating for diabetic 
peripheral neuropathy of the right and left upper 
extremities, each rated as 10 percent disabling.

3.  Entitlement to an increased rating for diabetic 
peripheral neuropathy of the right and left lower 
extremities, each rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  November 2004 and July 2006 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that denied an effective date earlier than March 
30, 1994, for the grant of service connection for 
posttraumatic stress disorder (PTSD), to include the issue of 
whether the September 1994 rating decision that granted 
service connection was clearly and unmistakably erroneous in 
assigning an effective date of March 30, 1994; awarded 
separate 10 percent ratings for diabetic peripheral 
neuropathy of the upper extremities, effective May 16, 2005; 
and denied ratings in excess of 20 percent for diabetic 
peripheral neuropathy of the lower extremities.

The issues of entitlement to increased ratings for diabetic 
peripheral neuropathy of the upper and lower extremities are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran served on active duty from May 1968 to May 
1970.

2.  The Veteran's initial claim for service connection for 
posttraumatic stress disorder (PTSD) was filed at the RO on 
March 30, 1994.  Service connection subsequently was granted 
in a September 1994 rating decision, effective March 30, 
1994.

3.  There was no informal or formal claim, or written intent 
to file a claim for service connection for PTSD dated prior 
to the March 30, 1994, claim.

4.  The September 1994 rating decision was consistent with 
the evidence then of record and consistent with the law and 
regulations in effect at that time.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision, which granted service 
connection for PTSD, effective March 30, 1994, is not clearly 
and unmistakably erroneous, and is final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & 2002); 38 C.F.R. § 3.105(a) (1994 & 
2008).

2.  The criteria for an effective date prior to March 30, 
1994, for the grant of service connection for PTSD, have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date 

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2008).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. 
App. 413 (1999).

The Veteran's initial claim for service connection for PTSD 
was filed at the RO on March 30, 1994.  Service connection 
subsequently was granted in a September 1994 rating decision, 
effective March 30, 1994.  The Veteran argues that the 
September 1994 rating decision was clearly and unmistakably 
erroneous in assigning an effective date of March 30, 1994, 
and that he should have been service-connected for PTSD 
effective in 1986 or earlier.  He acknowledges that he did 
not submit a claim of entitlement to service connection for 
PTSD until March 30, 1994, but argues that he is entitled to 
an effective date of service connection at least as of 1986 
because that is when "VA first recognized PTSD," and he has 
been experiencing PTSD symptoms at least since that time.

An RO decision that has become final generally may not be 
reversed or amended in the absence of CUE.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105a; 38 U.S.C.A. §§ 5108, 7105(c).  
Where CUE is found in a prior rating decision, the prior 
decision will be reversed or revised.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decisions which constitutes a reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the decision had been made on the date of the prior 
decision.  38 C.F.R. § 3.105(a).

There is a three-prong test for determining whether a prior 
determination involves CUE:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would manifestly have changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based 
upon the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 40 (1993).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The basic provisions of the law regarding the assignment of 
effective dates of service connection are the same today as 
they were at the time of the RO's September 1994 decision.  
38 U.S.C.A. § 5110(b)(1) (West 1991); 38 C.F.R. § 3.400(b) 
(1994).

With respect to the Veteran's argument that VA "first 
recognized" PTSD in 1986, that statement is in error, as 
PTSD was added to VA's rating schedule on April 11, 1980.  
See 45 Fed. Reg. 26,326 (1980).  Regardless of the inaccuracy 
of the date, a claimant cannot receive retroactive payment 
based upon a prospectively effective liberalizing law or a 
liberalizing VA issue unless the evidence establishes that 
the "claimant met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law of VA issue and that such eligibility existed 
continuously from that date to the date of the claim or 
administrative determination of entitlement."  38 C.F.R. 
§ 3.114a (2008); McCay v. Brown, 9 Vet. App. 183 (1996).  

Although the Board acknowledges that VA's General Counsel has 
held that the addition of PTSD as a diagnostic entity in the 
schedule for rating mental disorders was a "liberalizing VA 
issue" for purposes of 38 C.F.R. § 3.114(a),  see VAOPGCPREC 
26-97, 62 Fed. Reg. 63,604 (1997), the evidence of record 
does not demonstrate that the Veteran met all eligibility 
criteria for service connection for PTSD on the effective 
date of the liberalizing law and that such eligibility has 
existed continuously since that time.  While the Veteran 
contends that he experienced symptomatology consistent with a 
diagnosis of PTSD well before he was officially diagnosed 
with PTSD, there is no evidence demonstrating that he in fact 
met the diagnostic criteria for PTSD as of April 11, 1980, or 
that he has continued to meet such diagnostic criteria since 
that time.  Therefore, the Board finds that 38 C.F.R. 
§ 3.114(a) is not applicable to the Veteran's case.

In addition, the record shows that the Veteran did not file a 
formal or informal claim of service connection for PTSD prior 
to March 30, 1994, and indeed, he does not contend otherwise.  
In this regard, the Board notes that although any 
communication or action indicating an intent to apply for one 
or more benefits administered by VA may be considered an 
informal claim, "[t]he mere presence of the medical evidence 
[in the record] does not establish an intent on the part of 
the veteran" to seek service connection for a condition.  38 
C.F.R. § 3.155(a), Brannon v. West, 12 Vet. App. 32 (1998).  
To the extent that the Veteran's statement regarding VA 
having first recognized PTSD in 1986 implied that VA first 
recognized his symptomatology as meeting the criteria for a 
diagnosis of PTSD, records of treatment for a psychiatric 
disability dated prior to March 1994 cannot serve as a claim 
of service connection because service connection had not 
previously been established for PTSD and thus the mere 
receipt of medical records cannot be construed as an informal 
claim.  Lalonde v. West, 12 Vet. App. 377 (1999).  

Indeed, in Lalonde, the Board denied a claim of entitlement 
to an effective date for service connection for an anxiety 
disorder earlier than the date of receipt of the claim for 
that condition, which was received in March 1993.  The Court, 
in affirming the Board, specifically observed that, while 
being treated by VA, the Veteran had consistently complained, 
at least since 1964, of suffering from a nervous condition.  
The Court held, however, that because the record was devoid 
of any communication from the Veteran prior to March 1993 
that could be construed as a formal or informal claim for 
benefits that identified the benefit sought, service 
connection for his nervous condition prior to that time was 
prohibited.  Lalonde v. West, 12 Vet. App. 377 (1999).  The 
Board reiterates that VA records showing treatment for 
psychiatric problems prior to March 30, 1994, cannot serve as 
a claim of service connection for this condition.  Thus, even 
if the Veteran had a valid diagnosis of PTSD related to 
service prior to March 30, 1994, because he did not file a 
claim for service connection for PTSD prior to March 30, 
2004, the effective date of the grant of service connection 
cannot be dated prior to March 30, 1994, the date of receipt 
of his claim for benefits for that disability.  The September 
1994 rating decision that assigned an effective date of 
service connection of March 30, 1994, therefore was not 
clearly and unmistakably erroneous in assigning that date 
because the evidence does not compel a different outcome.

Having determined that the September 1994 rating decision is 
final and does not contain CUE, the next relevant question is 
whether March 30, 1994, the effective date of service 
connection for the Veteran's PTSD, is appropriate.  As stated 
above, the proper effective date for an award based on an 
original claim can be no earlier than the date on which the 
claim was received.  Where the claim for an earlier effective 
date of service connection is a freestanding claim, as here, 
only revision based upon CUE may result in the assignment of 
an earlier effective date for the appellant's award.  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  In this case, it has 
been determined that there was no CUE in the September 1994 
rating decision.  Thus, the proper effective date of the 
award of benefits is March 30, 1994, the date the original 
claim for service connection was received.  38 C.F.R. 
§ 3.400(r).

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection, the "the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Finally, the notice and duty to assist provisions of the law 
and regulations are not applicable to CUE claims.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Additionally, in the 
absence of a finding of CUE, the claim for an earlier 
effective date of service connection for PTSD must in this 
case be dismissed.  Thus, discussion of the notice provisions 
in this case is not required.  38 U.S.C.A. §§ 5109A(a), 
7111(a) (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2008).  


ORDER

An effective date earlier than March 30, 1994, for the grant 
of service connection for PTSD is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to increased ratings for 
diabetic peripheral neuropathy of the upper and lower 
extremities.

In his September 2008 substantive appeal, the Veteran 
asserted that his diabetic peripheral neuropathy had worsened 
considerably since the time of the last VA examination.  He 
also described worsening symptomatology in his November 2006 
notice of disagreement, including extreme sensitivity to 
touch, severe sharp pain, cramps, extreme numbness, burning 
and pricking in his toes, feet, legs, and sometimes in the 
arms and hands.  He stated that his symptoms were worse at 
night, prohibiting him from getting adequate sleep.  
Additionally, he was no longer to walk as far as he could 
before, or sit for prolonged periods.  The peripheral 
neuropathy of the lower extremities also resulted in loss of 
balance and coordination, and weakness of the ankles, which 
led to changes in his gait, requiring that he use a cane for 
assistance with ambulation.  

The Veteran was last afforded an examination in May 2006.  
Because his peripheral neuropathy appears to have worsened 
since the time of the last examination, VA is required to 
afford him a contemporaneous VA examination to assess the 
current nature, extent and severity of his service-connected 
disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174 
(2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a 
peripheral nerves examination for the 
purpose of ascertaining the current 
severity of his diabetic peripheral 
neuropathy of the upper and lower 
extremities.  The report of examination 
should discuss the presence of 
manifestations of pain as well as 
functional impairment related to 
diabetic neuropathy.  The claims folder 
must be made available to and be 
reviewed by the examiner, and the 
examination report should reflect that 
the claims folder was reviewed.

2.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


